Order filed November 3, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00592-CV
                                    ____________

   JAMIE A. ROBINSON, AS Beneficiary on behalf of the Jamie A. Robinson
    1967 Trust, JAMIE ROBINSON, Individually, JAMIE A. ROBINSON, as
Beneficiary on Behalf of Irrevocable Grantor Trust No. 6, FIGHTERTOWN, INC.,
906 TOULOUSE STREET, LLC, JIM A. ROBINSON FOUNDATION, INC., and
                           DILLAGAF, INC., Appellants

                                            V.

          EDWARD A. RENN & WITHERS BERGMAN, LLP, Appellees


                       On Appeal from the Probate Court No. 2
                                Harris County, Texas
                         Trial Court Cause No. 225.643-403


                                       ORDER

       Appellants’ brief was originally due August 8, 2011. Appellants requested and
were granted an extension of time to file their brief until October 7, 2011. No brief or
further motion for extension of time has been filed.
       Unless appellants file a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before November 18, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM




                                             2